ORDER
PER CURIAM.
[1] This matter is before this Court on the Petition for Extraordinary Writ filed by the Plaintiffs/Petitioners on June 1, 2010. This Court set the matter for oral argument which was heard on July 2, 2010. Both sides appeared and were represented.
[2] All applications to this Court for Extraordinary Writs are governed by Rule 35 of the Hopi Indian Rules of Civil and Criminal Procedures (HIRCCP). Under Rule 35, extraordinary writs may be granted in limited circumstances, including requiring an inferior tribunal to perform a legal duty, only where there exists “no other plain, speedy, and adequate remedy....” The basis for the Petitioners asserted claim was that they had repeatedly moved the Tribal Court to find the Defendants in default without receiving any ruling on their motions. At oral argument, counsel for the Plaintiffs/Petitioners con*341ceded that the timely filing in the Tribal Court of a Motion to Dismiss by the Defendants/Respondents meant that they were not in default. In light of that concession and the fact that the scheduling of hearings or other consideration of most pending motions before the Hopi Tribal Court lies in the sound discretion of that Court and, except where otherwise directed by law, does not involve a duty under Rule 35, this Court finds no basis under Rule 35 upon which it could award the extraordinary writ sought by the Plaintiffs/Petitioners. For these reasons the Petition for Extraordinary Writ must be and hereby is denied and the Petition for Extraordinary Writ is dismissed for lack of merit.
IT IS SO ORDERED.